     Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 1 of 37




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 SYNTEL STERLING BEST SHORES MAURITIUS
 LIMITED, and SYNTEL, INC.,                                  1:15-CV-00211 (LGS) (SDA)

            Plaintiffs and Counterclaim-Defendants,          Hon. Lorna G. Schofield

                             v.

 THE TRIZETTO GROUP, INC.
 and COGNIZANT TECHNOLOGY SOLUTIONS
 CORP.,

            Defendants and Counterclaim-Plaintiffs.



                       AMENDED JOINT FINAL PRETRIAL ORDER

       Pursuant to the Court’s September 17, 2020 Order (ECF No. 682), the Court’s March 26,

2020 Scheduling Order (ECF No. 609), the Court’s July 1, 2020 Amended Scheduling Order (ECF

No. 634), the Court’s August 4, 2020 Second Amended Scheduling Order (ECF No. 638), and

Section IV.B.2      of the Court’s Individual Rules and            Procedures for Civil Cases,

Plaintiffs/Counterclaim-Defendants Syntel Sterling Best Shores Mauritius (“Syntel Mauritius”)

and Syntel, Inc. (collectively, “Plaintiffs” or “Syntel”) and Defendants/Counterclaim-Plaintiffs

The TriZetto Group, Inc. (“TriZetto”) and Cognizant Technology Solutions Corp. (“Cognizant”)

(collectively, “Defendants”) in the above-captioned action submit this proposed Amended Joint

Final Pretrial Order to the Court.

A.     FULL CAPTION OF THE ACTION

       The full caption of this action is set forth above.

B.     APPEARANCES

       The names, law firms, addresses, telephone numbers, and email addresses of trial counsel

are as follows:


                                                  1
Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 2 of 37




 For Plaintiffs/Counterclaim-Defendants:

 Nicholas Groombridge
 Jaren Janghorbani
 Crystal Lohmann Parker
 Cecilia G. Copperman
 Paul, Weiss, Rifkind, Wharton & Garrison LLP
 1285 Avenue of the Americas
 New York, New York 10019
 (212) 373-3000
 ngroombridge@paulweiss.com
 jjanghorbani@paulweiss.com
 clohmannparker@paulweiss.com
 ccopperman@paulweiss.com

 J. Steven Baughman
 Melissa Alpert
 Paul, Weiss, Rifkind, Wharton & Garrison LLP
 2001 K Street, NW
 Washington, D.C. 20006-1047
 (202) 223-7340
 sbaughman@paulweiss.com
 malpert@paulweiss.com

 Todd C. Norbitz
 Robert S. Weisbein
 Anne B. Sekel
 Nicole M. Marschean
 Patrick J. Rodriguez
 Foley & Lardner, LLP
 90 Park Avenue
 New York, NY 10016
 (212) 682-7474
 tnorbitz@foley.com
 asekel@foley.com
 rweisbein@foley.com
 nmarschean@foley.com
 prodriguez@foley.com

 Norman C. Ankers
 Foley & Lardner LLP
 500 Woodward Avenue, Suite 2700
 Detroit, MI 48226
 (313) 234-7100
 nankers@foley.com




                                           2
Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 3 of 37




 Ryan C. Watkins
 Foley & Lardner LLP
 1000 Louisiana Street, Suite 2000
 Houston, TX 77002
 (713) 276-5003
 rwatkins@foley.com

 Emily A. Beer
 Foley & Lardner LLP
 100 North Tampa Street, Suite 2700
 Tampa, FL 33602
 (813) 225-4102
 ebeer@foley.com

 For Defendants/Counterclaim-Plaintiffs:

 Gianni Cutri
 Adam M. Kaufmann
 Kyle M. Kantarek
 Jake Rambeau
 Kirkland & Ellis LLP
 300 North LaSalle Street
 Chicago, IL 60654
 Telephone (312)-862-2000
 gianni.cutri@kirkland.com
 adam.kaufmann@kirkland.com
 kyle.kantarek@kirkland.com
 jake.rambeau@kirkland.com

 Michael W. De Vries
 Justin Singh
 Benjamin A. Herbert
 Drew Morrill
 Gavin W. Moler
 Kirkland & Ellis LLP
 555 South Flower Street, 37th Floor
 Los Angeles, CA 90071
 Telephone (213) 680-8400
 michael.devries@kirkland.com
 justin.singh@kirkland.com
 benjamin.herbert@kirkland.com
 drew.morrill@kirkland.com
 gavin.moler@kirkland.com

 Adam R. Alper
 Kirkland & Ellis LLP
 555 California Street


                                           3
     Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 4 of 37




       San Francisco, CA 94104
       Telephone (415) 439-1400
       aalper@kirkland.com

       Patricia A. Carson
       Leslie M. Schmidt
       Joshua L. Simmons
       Ryan Kane
       Kirkland & Ellis LLP
       601 Lexington Avenue
       New York, NY 10022
       Telephone (212) 446-4800
       patricia.carson@kirkland.com
       leslie.schmidt@kirkland.com
       joshua.simmons@kirkland.com
       ryan.kane@kirkland.com

C.     SUBJECT MATTER JURISDICTION

       1.      Plaintiffs/Counterclaim-Defendants’ Claims

       This Court has federal question jurisdiction over Syntel’s claims for breach of contract,

tortious interference with a contractual relationship, and misappropriation of confidential

information pursuant to 28 U.S.C. § 1332, as this is a civil action between diverse parties and the

amount in controversy exceeds $75,000, exclusive of interest and costs.

       2.      Defendants/Counterclaim-Plaintiffs’ Claims

       This Court has federal question jurisdiction over TriZetto’s trade secret misappropriation

claims arising under the Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836 et seq., pursuant to

28 U.S.C. § 1331.

       This Court has federal question jurisdiction over TriZetto’s copyright infringement claims

arising under the Copyright Act of 1976, 17 U.S.C. § 101 et seq., pursuant to 28 U.S.C. §§ 1331

and 1338.

       This Court has diversity jurisdiction over Defendants’ remaining claims pursuant to 28

U.S.C. § 1332, as this is a civil action between diverse parties (as addressed above in Section C.1)



                                                 4
     Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 5 of 37




and the amount in controversy exceeds $75,000, exclusive of interest and costs. This Court also

has supplemental jurisdiction over Defendants’ remaining claims pursuant to 28 U.S.C. § 1367.

TriZetto’s state law trade secret misappropriation claims arise out of the same facts and

circumstances as TriZetto’s claims under the federal Defend Trade Secrets Act. Defendants’ other

state law claims arise substantially out of the same facts and circumstances as TriZetto’s claims

under the federal Defend Trade Secrets Act and the Copyright Act of 1976.

D.     SUMMARY OF CLAIMS AND DEFENSES

       1.     Plaintiffs/Counterclaim-Defendants’ Claims

       Syntel’s asserted claims that remain to be tried are:

       1.     Syntel Mauritius’s claim against TriZetto for breach of Section 19.01

              (“confidentiality” provision) of the Master Services Agreement, as amended

              (“MSA”) (Count I of Syntel’s Amended Complaint, ECF No. 39);

       2.     Syntel Mauritius’s claim against TriZetto for breach of Section 23.02 (“transition

              rebates” provision) of the MSA (Count I of Syntel’s Amended Complaint, ECF No.

              39);

       3.     Syntel Mauritius and Syntel, Inc.’s claims against TriZetto for intentional

              interference with contractual relations as to five employees of Syntel, Inc. (Count

              II of Syntel’s Amended Complaint, ECF No. 39);

       4.     Syntel Mauritius and Syntel, Inc.’s claims against Cognizant for intentional

              interference with the MSA (Count III of Syntel’s Amended Complaint, ECF No.

              39);

       5.     Syntel Mauritius and Syntel, Inc.’s claims against Cognizant for intentional

              interference with contractual relations as to five employees of Syntel, Inc. (Count

              III of Syntel’s Amended Complaint, ECF No. 39); and


                                                 5
    Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 6 of 37




      6.     Syntel Mauritius’s claims against TriZetto and Cognizant for misappropriation of

             confidential information (Count IV of Syntel’s Amended Complaint, ECF No. 39)

      Syntel’s claims that were previously asserted that are not to be tried based on the Court’s

summary judgment ruling (Amended Opinion & Order, ECF No. 621) are:

             1. Syntel Mauritius’s claim against TriZetto for breach of Section 25.03 (“non-

                 solicitation” provision) of the MSA (Count I of Syntel’s Amended Complaint,

                 ECF No. 39);

             2. Syntel Mauritius and Syntel, Inc.’s claims against TriZetto for intentional

                 interference with contractual relations as to employees whose employment

                 contracts are governed by India law and as to one individual whose employment

                 contract was not produced (Count II of Syntel’s Amended Complaint, ECF No.

                 39); and

             3. Syntel Mauritius and Syntel, Inc.’s claims against Cognizant for intentional

                 interference with contractual relations as to employees whose employment

                 contracts are governed by India law and as to one individual whose employment

                 contract was not produced (Count III of Syntel’s Amended Complaint, ECF No.

                 39).

      In addition to its challenges to the elements of Syntel’s claims, Defendants state that their

asserted affirmative defenses remaining to be tried are (Amended Answer and Counterclaims,

ECF. No. 215):

             1. Syntel is precluded from recovering punitive damages that are inconsistent with

                 the due process limitations of the Constitution of the United States and any

                 applicable statute.




                                               6
     Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 7 of 37




               2. Syntel’s claims are barred, in whole or in part, by Syntel’s own inequitable

                   conduct and unclean hands.

               3. Syntel’s claims are barred, in whole or in part, by laches, equitable estoppel,

                   ratification, waiver, or other related equitable doctrines.

       Syntel’s claims against Defendants are barred, in whole or in part, because Syntel lacks

capacity to assert its claims against Defendants.

       2.      Defendants/Counterclaim-Plaintiffs’ Claims

       Defendants’ asserted claims remaining to be tried are:

       1.      TriZetto’s claim against Syntel Mauritius for breach of contract under New York

               state law (Count I of Defendants’ Amended Complaint, ECF No. 215);

       2.      TriZetto’s claim against Syntel Mauritius and Syntel, Inc. for trade secret

               misappropriation under New York state law (Count III of Defendants’ Amended

               Complaint, ECF No. 215);

       3.      TriZetto’s claim against Syntel Mauritius and Syntel, Inc. for trade secret

               misappropriation under the federal Defend Trade Secrets Act, 18 U.S.C. § 1836 et

               seq., (Count IV of Defendants’ Amended Complaint, ECF No. 215); and

       4.      TriZetto’s claim against Syntel Mauritius and Syntel, Inc. for copyright

               infringement under the Copyright Act of 1976, 17 U.S.C. § 101 et seq. (Count VII

               of Defendants’ Amended Complaint, ECF No. 215).

       In addition to its challenges to the elements of Defendants’ claims, Syntel states that

asserted affirmative defenses remaining to be tried are (Answer to Amended Complaint and

Counterclaims, ECF No. 224):

               1. Defendants’ claims are barred, in whole or in part, by the doctrine of unclean

                   hands.


                                                    7
     Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 8 of 37




              2. Defendants’ claims are barred, in whole or in part, by the doctrine of waiver.

              3. Defendants’ claims are barred, in whole or in part, by the doctrine of estoppel.

              4. Defendants’ claims are barred, in whole or in part, by the doctrine of laches.

              5. Defendants’ request for injunctive relief is barred because Defendants have

                  adequate remedies at law.

              6. Plaintiffs’ actions or omissions are not the proximate cause of Defendants’

                  alleged injuries and damages.

              7. Defendants’ injuries or damages, if any, are the result of an intervening,

                  superseding, or pre-existing cause or causes.

              8. Defendants have failed to mitigate their alleged damages, if any.

              9. Defendants are not entitled to attorneys’ fees.

              10. Defendants’ alleged injuries and damages are subject to set-off by the damages

                  Plaintiffs’ have suffered as a result of Defendants’ alleged breaches of the MSA

                  and allegedly tortious conduct.

              11. Defendants are precluded from recovering punitive damages that are

                  inconsistent with the due process limitations of the Constitution of the United

                  States and any applicable statute.

E.     TRIAL OF THE CASE

       The parties believe that the issues in dispute can be tried in 10 days. Trial is scheduled to

commence on or after October 19, 2020.

       The parties demand a jury trial for all issues triable at law.

F.     CONSENT TO MAGISTRATE

       The parties do not consent to trial by a magistrate judge.

G.     WITNESS LISTS


                                                  8
     Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 9 of 37




        1.     For Plaintiffs/Counterclaim-Defendants

        Plaintiffs/Counterclaim Defendants Syntel Sterling Best Shores Mauritius Limited and

Syntel, Inc. (collectively “Syntel”) identify the following witnesses whom they may call live or by

deposition at trial. Pursuant to the Court’s Individual Rule and Procedure for Civil Cases IV.B.2(g)

Syntel provides the following list of trial witnesses it genuinely intends to call in their case-in-

chief and separately provide a list identifying the witnesses that Syntel may call if the need arises.

This list is not a commitment that Syntel will call any particular witness at trial, or a representation

that any of the witnesses listed are available or will appear for trial. If any witness is unavailable,

Syntel reserves the right to use his or her deposition testimony or to call a substitute witness. If

any of the potential trial witnesses identified by Defendants/Counterclaim-Plaintiffs The TriZetto

Group, Inc. (“TriZetto”) and Cognizant Technology Solutions Corp. (“Cognizant”) (collectively,

“Defendants”) fail to appear for trial, Syntel reserves the right to use their deposition testimony.

Syntel reserves the right to call any witness identified as a “live” witness by designation and vice

versa. Syntel’s list is not an acknowledgement that any such witness may be called by Plaintiffs.

        Syntel also reserves the right to call at trial in their case: (1) any witnesses identified by

Defendants on their witness list live or by deposition; (2) additional witnesses to provide

foundation testimony should Defendants contest the authenticity or admissibility of any materials

to be proffered at trial; and (3) additional witnesses not identified herein based upon any

developments that may occur leading up to and/or during the course of the trial. Syntel also may

call witnesses, including persons not listed herein, in their rebuttal to Defendants’ case, or for

impeachment or foundational purposes. Syntel further reserves the right to amend this list after the

Court rules on any motions in limine or to respond to issues raised by the Court’s pretrial rulings.

Syntel reserves all rights with respect to witnesses that would be called solely for impeachment or

rebuttal.


                                                   9
    Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 10 of 37




       Subject to and without waiver of the above objections and reservations, Syntel intends to

call the following witnesses either in person or by deposition designation:

                a.    Syntel’s Will Call Trial Witness List

                                                                              Estimated Length of
                       Manner of
  Witness Name                             Description of Testimony                Witness’s
                       Appearance
                                                                                   Testimony

 Daniel Moore         Live               Mr. Moore will testify               3-4 hours
                                         regarding the Syntel and
                                         TriZetto relationship.

 Murlidhar Reddy      Live               Mr. Reddy will testify regarding 4-5 hours
 Samala                                  the Syntel and TriZetto
                                         relationship, the health care and
                                         life science business unit
                                         (including the nature of its work
                                         and the manner in which
                                         services are delivered), the
                                         damages incurred by Syntel as a
                                         result of Defendants’ actions,
                                         and Syntel’s performance under
                                         the MSA.

 Manish Mehta         Live               Mr. Mehta will testify regarding 4-5 hours
                                         the Syntel and TriZetto
                                         relationship, the health care and
                                         life science business unit
                                         (including the nature of its work
                                         and the manner in which
                                         services are delivered), and
                                         Syntel’s performance under the
                                         MSA.

 Glenn Sheets         Live               Mr. Sheets will testify regarding 1-2 hours
                                         measurements of the economic
                                         harm suffered by Syntel as a
                                         result of TriZetto and
                                         Cognizant’s alleged breach of
                                         contract and/or tortious
                                         conduct.

 Chuck Sanders        Live               Mr. Sanders will be asked to         2-3 hours
                                         testify regarding the Syntel and
                                         TriZetto relationship; Syntel’s


                                                10
   Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 11 of 37




                                                                       Estimated Length of
                     Manner of
 Witness Name                          Description of Testimony             Witness’s
                     Appearance
                                                                            Testimony

                                    alleged copying, publication
                                    and infringement of the Data
                                    Dictionary, Best Practices in
                                    ICD-10 Configuration and
                                    FACETS Roadmap Review; the
                                    protection and enforcement of
                                    TriZetto’s confidential
                                    information and copyrighted
                                    works at issue in this action;
                                    TriZetto’s disclosures of
                                    Syntel’s confidential
                                    information; and Cognizant’s
                                    hiring of Syntel employees.

Aslam Mohamed       Live            Mr. Mohamed will be asked to       1-2 hours
                                    testify regarding TriZetto’s
                                    disclosures of Syntel’s
                                    confidential information to
                                    Cognizant and Cognizant’s
                                    hiring of Syntel employees.

John Plumpe         Live            Mr. Plumpe will testify            3-4 hours
                                    regarding rebuttal expert
                                    opinions related to
                                    Counterclaim Plaintiffs’ claims
                                    for damages.

Daniel Roffman      Live            Mr. Roffman will testify           2-3 hours
                                    regarding rebuttal expert
                                    opinions related to
                                    Counterclaim Plaintiffs’ claims.



               b.   Syntel’s May Call Trial Witness List

                                                                       Estimated Length of
                     Manner of
 Witness Name                          Description of Testimony             Witness’s
                     Appearance
                                                                            Testimony

Chris Skojec        Live or by      If called, Mr. Skojec will be      3-4 hours
                    Deposition      asked to testify regarding the
                                    Syntel and TriZetto


                                           11
   Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 12 of 37




                                                                 Estimated Length of
                 Manner of
 Witness Name                   Description of Testimony              Witness’s
                 Appearance
                                                                      Testimony

                              relationship, TriZetto’s
                              disclosures of Syntel’s
                              confidential information, and
                              Cognizant’s hiring of Syntel
                              employees.

Manoj Juneja    Live          If called, Mr. Juneja will be      2-3 hours
                              asked to testify regarding
                              TriZetto’s disclosures of
                              Syntel’s confidential
                              information.

Scott Ray       Live or by    If called, Mr. Ray will be asked   2-3 hours
                Deposition    to testify regarding the Syntel
                              and TriZetto relationship,
                              TriZetto’s disclosures of
                              Syntel’s confidential
                              information, and Cognizant’s
                              hiring of Syntel employees.

Anthony         Live or by    If called, Mr. Westover will be    2-3 hours
Westover        Deposition    asked to testify regarding the
                              Syntel and TriZetto
                              relationship, TriZetto’s
                              disclosures of Syntel’s
                              confidential information, and
                              Cognizant’s hiring of Syntel
                              employees.

Thomas Kearns   Live or by    If called, Mr. Westover will be    2-3 hours
                Deposition    asked to testify regarding the
                              Syntel and TriZetto
                              relationship, TriZetto’s
                              disclosures of Syntel’s
                              confidential information, and
                              Cognizant’s hiring of Syntel
                              employees.

Bipin Ranade    Live          Mr. Ranade will be called to       2-3 hours
                              testify regarding his
                              employment by Cognizant,
                              TriZetto’s disclosures of
                              Syntel’s confidential


                                     12
    Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 13 of 37




                                                                               Estimated Length of
                        Manner of
  Witness Name                               Description of Testimony               Witness’s
                        Appearance
                                                                                    Testimony

                                          information to Cognizant, and
                                          Cognizant’s hiring of Syntel
                                          employees.

 Simona Gupta         Live                Ms. Gupta will be called to          2-3 hours
                                          testify regarding TriZetto’s
                                          disclosures of Syntel’s
                                          confidential information to
                                          Cognizant and Cognizant’s
                                          hiring of Syntel employees.

 Surya Gummadi        Live                Ms. Gummadi will be asked to         2-3 hours
                                          testify regarding TriZetto’s
                                          disclosures of Syntel’s
                                          confidential information to
                                          Cognizant and Cognizant’s
                                          hiring of Syntel employees.

       2.      For Defendants/Counterclaim-Plaintiffs
       Defendants identify the following witnesses whom they may call live or by deposition at

trial. Pursuant to the Court’s Individual Rule and Procedure for Civil Cases IV.B.2(g) Defendants

provide the list of trial witnesses they genuinely intend to call in their case in chief and separately

provide a list identifying the witnesses that Defendants may call if the need arises. This list is not

a commitment that Defendants will call any particular witness at trial, or a representation that any

of the witnesses listed are available or will appear for trial. If any witness is unavailable,

Defendants reserve the right to use his or her deposition testimony or to call a substitute witness.

If any of the potential trial witnesses identified by Plaintiffs fail to appear for trial, Defendants

reserve the right to use their deposition testimony. Defendants reserve the right to call any witness

identified as a “live” witness by designation and vice versa. Defendants’ list is not an

acknowledgement that any such witness may be called by Plaintiffs.

       Defendants also reserve the right to call at trial in their case: (1) any witnesses identified


                                                  13
    Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 14 of 37




by Plaintiffs on their witness list live or by deposition; (2) additional witnesses to provide

foundation testimony should Plaintiffs contest the authenticity or admissibility of any materials to

be proffered at trial; and (3) additional witnesses not identified herein based upon any

developments that may occur leading up to and/or during the course of the trial. Defendants also

may call witnesses, including persons not listed herein, in their rebuttal to Plaintiffs’ case, or for

impeachment or foundational purposes. Defendants further reserve the right to amend this list after

the Court rules on any motions in limine or to respond to issues raised by the Court’s pretrial

rulings. Defendants reserve all rights with respect to witnesses that would be called solely for

impeachment or rebuttal.

       Subject to and without waiver of the above objections and reservations, Defendants intend

to call the following witnesses either in person or by deposition designation:

               a.      Witnesses Defendants/Counterclaim-Plaintiffs Intend to Call In Their
                       Case In Chief

 Witness Name         Manner of               Description of Testimony               Estimated
                      Appearance                                                     Length of
                                                                                     Witness’s
                                                                                     Testimony
 Charles            Live                 Cognizant’s acquisition of TriZetto;     3-3.5 hours
 Sanders                                 Cognizant and TriZetto’s
                                         relationship with Syntel, including
                                         the MSA and 2012 Amendment,
                                         staffing, transition rebates,
                                         confidentiality; the market for
                                         TriZetto’s services and products; the
                                         history, features, and benefits of
                                         Cognizant’s TriZetto healthcare
                                         products, including a technical
                                         background of the trade secrets;
                                         TriZetto’s development and use of
                                         the trade secrets; efforts TriZetto
                                         took to protect the trade secrets;
                                         description of the copyrighted
                                         works, including TriZetto’s
                                         procedures for registering Facets and



                                                 14
   Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 15 of 37




Witness Name      Manner of         Description of Testimony                Estimated
                  Appearance                                                Length of
                                                                            Witness’s
                                                                            Testimony
                               what that registration covers, i.e., the
                               Data Dictionary.
Bryan           Live           His background; description of             4.5-6 hours
Bergeron                       technology and industry; expert
                               opinions re the trade secrets,
                               elements necessary to qualify as
                               protectable trade secrets, Syntel’s
                               use of the trade secrets, and
                               copyright; rebuttal expert opinions
                               regarding Syntel’s claims if
                               necessary.
Thomas          Live           Expert opinions regarding the              2.5-3 hours
Britven                        calculation of damages for
                               Cognizant and TriZetto’s claims;
                               rebuttal expert opinions regarding
                               Syntel’s claims if necessary.
Manish Mehta    Live           Syntel’s business practices and            1 hour
                               relationship with its customers and
                               TriZetto; Syntel’s competitive
                               strategies; Syntel’s services and
                               product offerings; and Syntel’s use
                               of TriZetto’s trade secrets and
                               confidential information.
Daniel Moore    Live           Syntel’s business practices and            0.5-1 hour
                               relationship with TriZetto, including
                               performance under the MSA;
                               Syntel’s competitive strategies;
                               Syntel’s services and product
                               offerings.
Murlidhar       Live           Syntel’s business practices and            0.5-1 hour
Reddy Samala                   relationship with its customers and
                               TriZetto; Syntel’s competitive
                               strategies; Syntel’s services and
                               product offerings; and Syntel’s use
                               of TriZetto’s trade secrets and
                               confidential information.
Sandeep Sinha   Live or by     Syntel’s business practices and            0.5 hours
                deposition     relationship with TriZetto; Syntel’s
                               competitive strategies; Syntel’s
                               services and product offerings; and
                               Syntel’s use of TriZetto’s trade
                               secrets and confidential information.


                                       15
   Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 16 of 37




              b.     Witnesses Defendants/Counterclaim-Plaintiffs May Call If The Need
                     Arises

Witness Name         Manner of           Description of Testimony              Estimated
                     Appearance                                                Length of
                                                                               Witness’s
                                                                               Testimony
Surya              Live             Cognizant’s acquisition of TriZetto,    1.0-1.5 hours
Gummadi                             including Cognizant’s interest in
                                    TriZetto; Cognizant’s history,
                                    business, and the market for
                                    Cognizant’s and TriZetto’s services
                                    and products; the harm caused to
                                    Cognizant and TriZetto by Syntel’s
                                    conduct.
Mike Noonan        Live             Cognizant and TriZetto’s research       1 hour
                                    and development in its confidential
                                    software, documentation, and other
                                    materials; the features, and benefits
                                    of Cognizant’s TriZetto healthcare
                                    products.
Scott Ray          By deposition    Work TriZetto and Syntel performed      0.25-0.5 hours
                                    under the MSA for customers;
                                    staffing under the MSA, including
                                    during the termination period.
Christopher        By deposition    The features, and benefits of           0.25-0.5 hours
Skojec                              Cognizant’s TriZetto healthcare
                                    products; work TriZetto and Syntel
                                    performed under the MSA for
                                    customers; staffing under the MSA,
                                    including during the termination
                                    period; Syntel’s performance under
                                    the MSA and during the termination
                                    period.
Anthony            By deposition    Cognizant and TriZetto’s research       0.5 hours
Westover                            and development in its confidential
                                    software, documentation, and other
                                    materials; TriZetto’s interactions
                                    with customers; TriZetto’s
                                    interactions with Syntel, including
                                    the impact Syntel’s removal of
                                    resources had on TriZetto; and
                                    access to TriZetto’s confidential
                                    materials and steps TriZetto took to
                                    protect its confidential material.



                                           16
   Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 17 of 37




Witness Name     Manner of          Description of Testimony              Estimated
                 Appearance                                               Length of
                                                                          Witness’s
                                                                          Testimony
Ankur Chadha   By deposition   Syntel’s business practices and         0.5-1 hour
                               relationship with its customers and
                               TriZetto; Syntel’s competitive
                               strategies; Syntel’s services and
                               product offerings; Syntel’s
                               development of platform
                               management tools by its PCT; and
                               Syntel’s use of TriZetto’s trade
                               secrets and confidential information.
Vipul          By deposition   Syntel’s business practices and         0.5 hours
Dekhtawala                     relationship with its customers and
                               TriZetto; Syntel’s competitive
                               strategies; Syntel’s services and
                               product offerings; Syntel’s use of
                               TriZetto’s confidential and trade
                               secret information.
Annapoorani    By deposition   Syntel’s business practices and         0.25-0.5 hours
Muthuraman                     relationship with its customers and
                               TriZetto; Syntel’s competitive
                               strategies; Syntel’s services and
                               product offerings; Syntel’s
                               development of platform
                               management tools by its PCT; and
                               Syntel’s use of TriZetto’s trade
                               secrets and confidential information.
Alex Philip    By deposition   Syntel’s preservation, or lack          0.5 hours
                               thereof, of information relevant to
                               the claims and defenses in this
                               litigation, including Defendants’
                               counterclaims; and Syntel’s
                               compliance, or lack thereof, with its
                               discovery obligations, the Court’s
                               forensic examination order, and the
                               forensic examiner’s requests for
                               information.
Anjulika       By deposition   Syntel’s business practices and         0.5 hours
Srivastava                     relationship with its customers and
                               TriZetto; Syntel’s competitive
                               strategies; Syntel’s services and
                               product offerings; and Syntel’s use
                               of TriZetto’s trade secrets and
                               confidential information.


                                      17
     Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 18 of 37




 Witness Name         Manner of               Description of Testimony              Estimated
                      Appearance                                                    Length of
                                                                                    Witness’s
                                                                                    Testimony
 Subodh Yadava      By deposition       Syntel’s business practices and          0.5 hours
                                        relationship with its customers and
                                        TriZetto; Syntel’s competitive
                                        strategies; Syntel’s services and
                                        product offerings; Syntel’s use of
                                        TriZetto’s confidential and trade
                                        secret information.
 Sam Rubin          Live                The court-ordered forensic               1 hour
                                        examination.

H.     DEPOSITION DESIGNATIONS

       Plaintiffs’ and Defendants’ deposition designations, including counter-designations and

objections are attached as Exhibits 1 and 2, respectively.

       In conformance with the Court’s directives at the September 17, 2020 conference, the

parties identify the following three categories of deposition designations.

       1.      Witnesses For Whom Deposition Designations Were Submitted But Who
               Will Be Called Live And Whose Designations Can Be Disregarded

       Based on their current understanding of witness availability, the parties have not submitted

deposition designations for witnesses who will be called live.

       2.      Witnesses Who Will Be Called Via Deposition And Whose Designations
               Accordingly Must Be Ruled On

       Defendants identify the following witnesses for whom they intend to play deposition

designations at trial and for whom objections must be rule on: Ankur Chadha, Alex Philip,

Christopher Skojec, and Anthony Westover. In addition, if Syntel will not agree that documents

associated with the following witnesses’ testimony can come into evidence at trial without playing

their testimony, Defendants also intend to play designations from the following witnesses: Vipul

Dekhtawala, Sandeep Sinha, Anjulika Srivastava, and Subodh Yadava.

       Plaintiffs do not currently identify any witnesses they intend to play designations at trial,


                                                18
     Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 19 of 37




however, if Defendants intend to play the depositions of any witness, Plaintiffs will enter all

designated and counter designated testimony to play at the same time as Defendants’ designated

testimony.

        3.      The Remaining Witnesses For Whom Designations Were Submitted And
                Who May Be Called Via Deposition

        Defendants may call the following witnesses by deposition designation, including if

necessary to address issues that may arise after this Amended Joint Final Pretrial Order is filed:

Annapoorani Muthuraman and Scott Ray. If the testimony of the following additional witnesses

need not be included in Section H.2, as set forth above, Defendants may call the following

additional witnesses by deposition designation: Vipul Dekhtawala, Sandeep Sinha, Anjulika

Srivastava, and Subodh Yadava. Consistent with the Court’s directive at the September 17, 2020

conference, Defendants reserve the right to identify their intention to play the deposition testimony

of any of the above identified witnesses on at least two business days’ (48 hours excluding

weekends) notice.

        Plaintiffs may call the following witnesses by deposition designation, including if

necessary to address issues that may arise after this Amended Joint Final Pretrial Order is filed:

Anthony Westover, Chris Skojec, Scott Ray and Tom Kearns. However, if Defendants intend to

play the depositions of any witness, Plaintiffs will enter all designated and counter designated

testimony to play at the same time as Defendants’ designated testimony.

I.      PROPOSED EXHIBITS AND DEMONSTRATIVE AIDS

        Plaintiffs’ and Defendants’ exhibit lists, and the objections thereto, are attached as Exhibits

3 and 4, respectively. The admissions, interrogatory answers, and other written discovery that the

parties intend to offer into evidence, together with objections to these materials are included on

the parties’ exhibit lists.



                                                  19
    Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 20 of 37




       In conformance with the Court’s directives at the September 17, 2020 conference,

Defendants advise that they have withdrawn 75 exhibits, which are listed as “Exhibit Intentionally

Omitted” on Defendants’ exhibit list (attached hereto as Exhibit 4). In addition, Defendants have

identified the following additional 53 exhibits that Defendants believe are cumulative of Syntel’s

exhibits and can be withdrawn, although Syntel has not provided copies of its exhibits so

Defendants have been unable to confirm (DTX-0001; DTX-0002; DTX-0054; DTX-0121; DTX-

0156; DTX-0157; DTX-0158; DTX-0241; DTX-0243; DTX-0347; DTX-0484; DTX-0488; DTX-

0489; DTX-0493; DTX-0510; DTX-0512; DTX-0515 to DTX-0520; DTX-0529; DTX-0531;

DTX-0553 to DTX-0568; DTX-1199; DTX-1201; DTX-1242; DTX-1243; DTX-1245; DTX-

1248; DTX-1301; DTX-1317; DTX-1317; DTX-1408; DTX-1418 to DTX-1421). Defendants

will confirm that these exhibits can be withdrawn promptly after receiving copies of Syntel’s

exhibits. In addition, the majority of Defendants’ exhibits can be dealt with categorically at trial,

including, for example, as follows:

       1.      TriZetto trade secret manuals and other trade secret materials (e.g., DTX-0532 to

               DTX-0552; DTX-0569 to DTX-1137; DTX-01453 to DTX-1509);

       2.      Damages calculation spreadsheets prepared by Defendants’ expert, Thomas Briven

               (e.g., DTX-0255 to DTX-0345);

       3.      TriZetto Non-Disclosure and Access Agreements (e.g., DTX-0553 to DTX-0568);

       4.      Defendants’ and Syntel’s financial reports (e.g., DTX-1138, DTX-1139, DTX-

               1141 to DTX-1145);

       5.      Spreadsheets of Employee Project and Expenditure Data (e.g., DTX-1214 to DTX-

               1235);

       6.      Photographs of Defendants’ security measures (e.g., DTX-1318 to DTX-1345);




                                                 20
    Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 21 of 37




       7.      Source Code Laptops and hard drives containing trade secret files (e.g., DTX-1346;

               DTX-1347; DTX-01423; DTX-1424; DTX-1425; DTX-1426);

       8.      Copyright registrations and certificates of deposit (e.g., DTX-1378; DTX-1379;

               DTX-1381; DTX-1386; DTX-1387; DTX-1395);

       9.      Syntel Statements of Work (e.g., DTX-1398; DTX-1399; DTX-1404 to DTX-1408;

               DTX-1411; DTX-1418; DTX-1419; DTX-1421; DTX-1422); and

       10.     Forensic examiner’s report, exhibits, appendices, and materials relied on (e.g.,

               DTX-0117; DTX-0118; DTX-0143; DTX-0245 to DTX-0429; DTX-1431 to DTX-

               1452).

       Similarly, many of Plaintiffs’ exhibits may be considered categorically as well, including,

for example:

       1.      Syntel employment agreements (e.g., PTX-0856; PTX-0857; PTX-0858);

       2.      TriZetto’s executed Third Party Access Agreements and Non-Disclosure and

               Access Agreements (e.g., PTX-1179; PTX-1180; PTX-1181);

       3.      Cognizant offer of employment letters (e.g., PTX-1100; PTX-1102; PTX-1103);

       4.      Cognizant offer approval requests (e.g., PTX-1101; PTX-1112; PTX-1117); and

       5.      TriZetto-Syntel Statements of Work and Amendments (e.g., PTX-0909; PTX-

       0910; PTX-0911).

       Both parties are also mindful of the Court’s September 17, 2020 Order (ECF No. 682),

instructing that the parties “may file a joint letter to make more efficient the Court’s adjudication

of recurring issues,” and, to that end, the parties are willing to work together to identify and

describe those recurring issues in a subsequent joint letter, including identifying and describing

categories of exhibits that may be addressed categorically at or before trial.




                                                 21
     Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 22 of 37




J.     EXHIBITS WITH OBJECTIONS OTHER THAN AUTHENTICITY

       In conformance with the Court’s directives at the September 17, 2020 conference,

Defendants state that they have substantially reduced their remaining objections to Plaintiffs’

exhibits, such that Defendants have no remaining objections to 1,215 of Plaintiffs’ 1446 non-

demonstrative exhibits. In particular, with the understanding from that conference that Defendants

need not object to the foundation for an exhibit in order to preserve the ability to object to testimony

about that exhibit on foundation grounds, Defendants have withdrawn those remaining objections

to Plaintiffs’ exhibits. Defendants object to only 231 of Plaintiffs’ remaining exhibits, and the vast

majority of these objections can be categorized and dealt with categorically as follows, although

some exhibits overlap categories.

       1.      Exhibits relating to Syntel’s dismissed claim for breach of the non-solicitation

               provision of the MSA (also addressed by Defendants’ Motion in Limine No. 7, ECF

               No. 718) (e.g., PTX-0007; PTX-009; PTX-0012; PTX-0013; PTX-0016; PTX-

               0030 to PTX-0035; PTX-0037; PTX-0041; PTX-0045 to PTX-0047; PTX-0069;

               PTX-0431; PTX-0453; PTX-0465; PTX-0466; PTX-0516; PTX-0676);

       2.      Exhibits relating to Project Koala (also addressed by Defendants’ Motion In Limine

               No. 8, ECF No. 721) (e.g., PTX-0014; PTX-0018; PTX-0056; PTX-0070; PTX-

               0071; PTX-0245 to PTX-0247; PTX-0266 to PTX-0268; PTX-0446 to PTX-0450;

               PTX-0476; PTX-0498 to PTX-0504);

       3.      Exhibits relating to the amount of transition rebates Syntel Mauritius alleges

               TriZetto should pay, which are hearsay and violate the best evidence rule (also

               addressed in part by Defendants’ Motion In Limine No. 6, ECF No. 711) (e.g., PTX-

               0199; PTX-0200; PTX-0205; PTX-0206; PTX-0685);




                                                  22
    Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 23 of 37




       4.      Exhibits relating to Syntel’s dismissed claims for intentional interference with

               contractual relations for contracts governed by India law (e.g., PTX-0201 to PTX-

               0204; PTX-0602; PTX-0660; PTX-0742 to PTX-0750; PTX-0752; PTX-0754);

       5.      Employment contracts of Syntel personnel other than the 5 individuals for whom it

               still has an intentional interference with contract claim (e.g., PTX-0856 to PTX-

               0868; PTX-0871 to PTX-0908; PTX-1063 to PTX-1099);

       6.      Exhibits precluded by the preclusion order, ECF No. 276 (e.g., PTX-0078 to PTX-

               0134);

       7.      Expert reports and declarations (e.g., PTX-0001; PTX-0024; PTX-0853; PTX-

               0854);

       8.      Attorney declarations (e.g., PTX-0855);

       9.      Exhibits that are illegible (e.g., PTX-1046; PTX-1296; PTX-1354); and

       10.     Defendants’ discovery responses, which are not admissible in their entirety (e.g.,

               PTX-1437 to PTX-1441).

       For Defendants’ objections that require individual adjudication, Defendants’ believe they

can be resolved when, and if, necessary as part of the trial exhibit disclosure process upon two

business days’ notice, similar to deposition designation objections.

       Similarly, many of Plaintiffs’ objections may be considered categorically as well,

including, for example:

       1.      Forensic Examination Report, Order, and related correspondence and hearing

               transcripts (e.g., DTX-0117; DTX-0143; DTX-0245 –DTX-0249; DTX-1431—

               DTX-1431Z; DTX-1450—DTX1452);

       2.      Expert schedules and excerpts of expert reports (e.g., DTX-0255—DTX-0345);




                                                23
     Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 24 of 37




       3.      Composite exhibits from documents not produced by the parties during discovery

               (e.g., DTX-1368, DTX-1443); and

       4.      TriZetto files related to FACETS that have not been tied directly to any of

               Defendants’ counterclaims and where no adequate connection has been established

               between an alleged trade secret, copyrighted material, or other protected

               information and the proffered exhibits (e.g., DTX-0377; DTX-0474—DTX-0481;

               DTX-1453—DTX-1509).

       Pursuant to the Court’s September 17, 2020 Order (ECF No. 682), instructing that the

parties “may file a joint letter to make more efficient the Court’s adjudication of recurring issues,”

the parties are also willing to work together to identify and describe those recurring issues in a

subsequent joint letter, including by identifying and describing categories of objections that may

be addressed categorically at or before trial.

       See also Section I, above.

K.     WRITTEN DISCOVERY RESPONSES

       See Section I, above.

L.     LIST OF MOTIONS IN LIMINE

       Pursuant to the Court’s Second Amended Scheduling Order (ECF No. 638) the following

motions in limine have been filed by Plaintiffs:

       1.      Plaintiffs’ Motion in Limine No. 1 To Exclude Expert Testimony of Thomas

               Britven (ECF No. 728);

       2.      Plaintiffs’ Motion in Limine No. 2 To Exclude The Testimony of Bryan P. Bergeron

               (ECF No. 731);

       3.      Plaintiffs’ Motion in Limine No. 3 To Preclude Reference To Discovery

               Proceedings, Disputes, Orders, and Sanctions (ECF No. 691);


                                                   24
Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 25 of 37




  4.    Plaintiffs’ Motion in Limine No. 4 To Preclude Defendants From Offering

        Evidence Regarding The Existence Or Content Of The Preclusion Order And

        Related Materials (ECF No. 695);

  5.    Plaintiffs’ Motion in Limine No. 5 To Preclude Defendants From Introducing As

        Evidence, Or From Otherwise Making Any Reference To The Forensic Report of

        Samuel S. Rubin And Related Materials/Information (ECF No. 734);

  6.    Plaintiffs’ Motion in Limine No. 6 To Preclude Defendants From Introducing At

        Trial Or From Otherwise Making Any Reference To The Non-TriZetto Material

        Identified In The Forensic Report (ECF No. 737);

  7.    Plaintiffs’ Motion in Limine No. 7 To Preclude Samuel S. Rubin From Testifying

        At Trial (ECF No. 740);

  8.    Plaintiffs’ Motion in Limine No. 8 To Exclude Improper Testimony, Argument And

        References To Defendants’ Purported Repository Of Test Cases And Automation

        Scripts Not Produced In Discovery (ECF No. 743);

  9.    Plaintiffs’ Motion in Limine No. 9 To Preclude The Presentation Of Discovery

        Procedures And Artifacts To The Jury (ECF No. 700);

  10.   Plaintiffs’ Motion in Limine No. 10 To Preclude Certain Evidence Relating To

        Transition Rebates (ECF No. 704);

  11.   Plaintiffs’ Motion in Limine No. 11 To Preclude the Facets Documentation

        Defendants Relied On In Opposition To Syntel’s Summary Judgment Motion

        Regarding The Data Dictionary Because It Does Not Constitute Business Records

        Under Fed. R. Evid. 803(6) (ECF No. 746);




                                       25
    Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 26 of 37




       12.    Plaintiffs’ Motion in Limine No. 12 To Preclude Defendants From Offering Any

              Evidence Regarding Certificates Of Registration And Deposit Copies For

              Copyrighted Works, Other Than For Facets Version 5.10, Best Practices In ICD-

              10 Configuration And Facets Roadmap Review, Because They Are Irrelevant And

              Unduly Prejudicial Pursuant To Fed. R. Evid. 402 and 403 Respectively (ECF No.

              713);

       13.    Plaintiffs’ Motion in Limine No. 13 To Preclude Chuck Sanders From Offering

              Testimony Relating To The Data Dictionary Generally And Whether Data

              Dictionary Generally And Whether The Data Dictionary Is Subsumed Within The

              Copyright Registration For The Facets 5.10 Software Because He Lacks Personal

              Knowledge As Required By Fed. R. Evid. 602 (ECF No. 749);

       14.    Plaintiffs’ Motion in Limine No. 14 To Preclude Testimony And Documentary

              Evidence Regarding Reasonable Royalty Damages That Accrued By Alleged

              Infringing Conduct Prior To September 30, 2013 (ECF No. 716);

       15.    Plaintiffs’ Motion in Limine No. 15 To Exclude Trial Testimony Of Mike Noonan

              (ECF No. 752); and

       16.    Plaintiffs’ Motion in Limine No. 16 To Exclude Evidence That Facets Constitutes

              A Protectable Trade Secret (ECF No. 755).

       Pursuant to the Court’s Second Amended Scheduling Order (ECF No. 638) the following

motions in limine have been filed by Defendants:

       1.     Defendants’ Motion in Limine No. 1 To Realign Parties And Order Of Proof To

              Promote Orderly And Efficient Trial Process (ECF No. 688);




                                              26
    Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 27 of 37




       2.     Defendants’ Motion in Limine No. 2 To Exclude Untimely and Expert Opinions Of

              Syntel Expert Daniel Roffman Contravening Court’s Preclusion Order (ECF No.

              693);

       3.     Defendants’ Motion in Limine No. 3 For An Adverse Inference Instruction To

              Address Syntel’s Failure To Produce Test Cases and Automation Scripts During

              Discovery (ECF No. 699);

       4.     Defendants’ Motion in Limine No. 4 For An Adverse Inference Regarding Syntel’s

              Failure To Produce Relevant Evidence To The Forensic Examiner (ECF No. 705);

       5.     Defendants’ Motion in Limine No. 5 To Preclude Syntel From Presenting

              Testimony On Matters Over Which Syntel Claimed Privilege During The

              Deposition Of Its Trial Witness Daniel Moore (ECF No. 708);

       6.     Defendants’ Motion in Limine No. 6 To Preclude Syntel From Introducing Its Own

              Termination Letter As Purported Evidence Of Its Claims (ECF No. 711);

       7.     Defendants’ Motion in Limine No. 7 To Exclude Evidence And Argument

              Regarding The Non-Solicitation Provision Of The MSA (ECF No. 718);

       8.     Defendants’ Motion in Limine No. 8 To Preclude Syntel From Offering Irrelevant

              Evidence Regarding Project Koala Because It Has Nothing To Do With The Claims

              In This Case (ECF No. 721); and

       9.     Defendants’ Motion in Limine No. 9 To Exclude Irrelevant Evidence Relating To

              The FCPA Investigation (ECF No. 724).

       In addition, the parties state that as part of their meet and confer leading up to the parties’

motion in limine filings, they reached the following agreements to obviate filing certain

contemplated motions in limine:




                                                 27
     Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 28 of 37




        1.        Plaintiffs agree not to present evidence or argument regarding Cognizant’s content

                  moderation work for Facebook.

        2.        Plaintiffs agree not to present evidence or argument regarding the recent

                  ransomware attack against Cognizant.

        3.        Defendants have agreed that the parties will not introduce correspondence between

                  outside counsel in this litigation and correspondence between outside counsel and

                  the Court, specifically, DTX-0115. The parties have not reached agreement

                  regarding the admissibility of correspondence with the forensic examiner, such as

                  DTX-0117 or DTX-0143, nor have the parties reached agreement regarding DTX-

                  0080.

        4.        Defendants have agreed that they will not argue that Syntel spoliated evidence

                  relating to the “Delete my mesg” email / the “Deletion Issue” investigated by the

                  forensic examiner. Defendants do not agree, however, that the email itself is

                  inadmissible, and Plaintiffs have interposed objections regarding the admissibility

                  of the email and the related correspondence.

        The parties are continuing to confer in an effort to resolve other disputes addressed by the

motions in limine where possible and will promptly inform the Court of any additional agreements

in that regard.

M.      STIPULATIONS OF UNCONTESTED FACTS

        The parties stipulate to the following facts:

        1.        Syntel Sterling Best Shores Mauritius Limited (“Syntel Mauritius”) is a Mauritius

                  corporation with its principal place of business in Mauritius.

        2.        Syntel Sterling Best Shores Mauritius Limited is now Syntel Holding Mauritius

                  Limited.


                                                   28
Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 29 of 37




  3.    Syntel, Inc. is a Michigan corporation with its principal place of business in

        Michigan.

  4.    Syntel, Inc. is now Syntel LLC.

  5.    Syntel, Inc. is a technology services and business services company that provides

        software development and platform management services to its clients.

  6.    The TriZetto Group, Inc. (“TriZetto”) is incorporated in Delaware with its principal

        place of business in Colorado.

  7.    The TriZetto Group, Inc. is now Cognizant TriZetto Software Group, Inc.

  8.    Cognizant Technology Solutions Corporation (“Cognizant”) is incorporated in

        Delaware with its principal place of business in New Jersey.

  9.    Cognizant Technology Solutions Corp. is a public company that provides

        information technology services.

  10.   On September 15, 2014, Cognizant and TriZetto announced that Cognizant would

        acquire TriZetto.

  11.   Cognizant acquired TriZetto on November 20, 2014.

  12.   TriZetto is a subsidiary of Cognizant.

  13.   Facets is a TriZetto software product for adjudicating and processing healthcare

        claims.

  14.   Facets is an application used to administer health plans for healthcare providers and

        insurance companies that stores information related to health plan members.

  15.   On June 30, 2010, TriZetto entered into a Master Services Agreement (“MSA”)

        with Syntel Mauritius.




                                          29
     Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 30 of 37




       16.     On August 17, 2012, TriZetto and Syntel Mauritius signed an MSA Amendment,

               which became effective July 1, 2012.

       17.     After 2012, pursuant to the MSA Amendment, Syntel began directly serving certain

               FACETS users such as Blue Shield of California (“BSC”), Capital District

               Physicians Health Plan (“CDPHP”), UnitedHealthcare, Inc. (“UHG”), Anthem,

               Excellus Health Plan, and Presbyterian Healthcare Services.

       18.     Syntel Mauritius gave notice of termination of the MSA on November 20, 2014,

               which would become effective February 18, 2015.

N.     DAMAGES STATEMENT

       1.      Plaintiffs/Counterclaim-Defendants’ Damages Statement

               a.      Plaintiffs’ Damages on Their Claims Against Defendants1

       1.      On Syntel Mauritius’s claim that TriZetto breached the provision of the MSA that

required TriZetto to reimburse Syntel Mauritius for the transition rebates TriZetto received

(Section 23.02(3)), Syntel Mauritius seeks $3,382,421 from TriZetto, together with prejudgment

interest at the statutory rate of 9% per annum.




1
 Syntel reserves the right to update its damage calculations prior to trial should the need arise.
Syntel also specifically reserves the right to update its damage calculations based upon
Defendants’ production of new damages documents produced on September 15, 2020, in support
of the testimony of Defendants’ damages expert, Thomas Britven.


                                                  30
    Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 31 of 37




       2.      On Syntel Mauritius’s claim that TriZetto breached the confidentiality provision

of the MSA (Section 19.01) Syntel Mauritius seeks lost profit damages of $75,608,566.234

       3.      On Syntel Mauritius’s and Syntel, Inc.’s claim that Cognizant tortiously interfered

with the MSA, Syntel Mauritius and Syntel, Inc. seek lost profit damages of $75,608,566.567

       4.      On Syntel, Inc.’s claims that TriZetto and/or Cognizant tortiously interfered with

the employment agreements of Swapnil Dilip Adhav, Atul Shirdhar Patil, Parul Kumar,

Abhishek Thakur, and Ankit Shah, Syntel, Inc. seeks lost profits of $1,239,256.

       5.      On Syntel Mauritius’s claim that TriZetto/Cognizant misappropriated Syntel

Mauritius’s confidential information, Syntel Mauritius seeks lost profit damages of


2
 The amount of lost profits sought by Syntel Mauritius is $69,012,334 of unrealized Syntel
Business Plan incremental operating income and $6,596,232 of unrealized incremental margin on
Syntel projects, together with prejudgment interest at the statutory rate of 9% per annum.
3
  Syntel Mauritius’s lost profit damages reflect the unrealized direct billings of the 84 employees
Cognizant has admitted to hiring from Syntel ($14,793,042) [see TZCG-00194052] and the
unrealized direct billings of the 112 impacted employees that also left Syntel in connection with
TriZetto/Cognizant’s actions ($12,646,532). Syntel Mauritius’s total lost profits related to the
unrealized direct billings of all 196 employees is $27,439,574, and is calculated as of the date of
trial and therefore Syntel Mauritius does not seek prejudgment interest associated with these
amounts.
4
  The damages values included here are subject to change as updated financial information
becomes available.
5
  The amount of lost profits sought by Syntel Mauritius and Syntel, Inc. is $69,012,334 of
unrealized Syntel Business Plan incremental operating income and $6,596,232 of unrealized
incremental margin on Syntel projects, together with prejudgment interest at the statutory rate of
9% per annum.
6
  Syntel Mauritius and Syntel Inc.’s lost profit damages reflect the unrealized direct billings of the
84 employees Cognizant has admitted to hiring from Syntel ($14,793,042) [see TZCG-00194052]
and the unrealized direct billings of the 112 impacted employees that also left Syntel in connection
with Cognizant’s actions ($12,646,532). Syntel Mauritius and Syntel Inc.’s total lost profits
related to the unrealized direct billings of all 196 employees is $27,439,574, and is calculated as
of the date of trial and therefore Syntel Mauritius and Syntel, Inc. do not seek prejudgment interest
associated with these amounts.
7
  The damages values included here are subject to change as updated financial information
becomes available.


                                                 31
       Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 32 of 37




$75,608,566.8 Alternatively, Syntel Mauritius seeks damages equal to the benefit

TriZetto/Cognizant received from its misappropriation of Syntel Mauritius’s confidential

information of $24,179,166.9

          6.      Syntel, Inc. and Syntel Mauritius seek punitive damages as well as attorneys’ fees

and costs available at contract or law.

                  b.      Damages Sought by Defendants on Their Counterclaims

          7.      The proper measure of TriZetto’s compensatory damages is either TriZetto’s lost

profits or Syntel’s profits caused by the alleged improper use of TriZetto’s intellectual property.

An award of TriZetto’s lost profit would render it “whole,” and a disgorgement of Syntel’s

profits would remove any benefit that it has gained from the alleged wrongful acts.

          8.      The measure of damages or monetary relief that Syntel and Syntel Mauritius

believe appropriate, assuming a finding of liability, consists of the following components:

Count I (Breach of Contract), Count II (Breach of Implied Covenant of Good Faith and Fair
Dealing), Count V (Unfair Competition), and Count VI (Tortious Interference):
          •    No more than $10.7 million based on TriZetto’s lost profits due to Syntel providing
               TriZetto product consulting services to six clients;10

          •    No more than $6.5 million based on TriZetto’s lost profits due to Syntel providing
               TriZetto product consulting services to these same clients, but excluding CDPHP;
               and,

          •    No more than $4.6 million based on TriZetto’s lost profits due to Syntel providing
               TriZetto product consulting services to UHG.


8
    See footnotes 1-3.
9
  The damages associated with TriZetto/Cognizant’s unjust enrichment are calculated as of the
date of trial; and therefore Syntel Mauritius does not seek additional prejudgment interest
associated with this amount.
10
  The six clients are: Anthem, Inc., Blue Shield of California, Capital District Physician Health
Plan (“CDPHP”), Excellus Health Plan, Inc., Presbyterian Healthcare Services, and United
Healthcare (“UHG”).



                                                   32
    Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 33 of 37




       These lost profits represent the maximum damages, and hence the “no more than”

       statements, to be awarded under these claims for two reasons: 1) the damages are based

       on an assumption of TriZetto capturing 100% of Syntel’s TriZetto product consulting

       services, which is overstated given the competitors providing these services in the

       marketplace, and 2) the damages are determined based upon TriZetto’s company-wide

       annual profit margins, which are significantly higher than the profit margins realized by

       Syntel in providing its TriZetto consulting services to, for example, UHG.

Counts III and IV (Trade Secret and Confidential Information Misappropriation under New York
law and the DTSA):

       •   No more than $10.3 million based on the profits (unjust enrichment) that Syntel
           realized in providing TriZetto product consulting services to the same six clients
           discussed above;

       •   No more than $3.3 million based on the profits (unjust enrichment) that Syntel
           realized in providing TriZetto product consulting services to these same clients, but
           excluding CDPHP; and

       •   No more than $0.82 million based on the profits (unjust enrichment) that Syntel
           realized in providing TriZetto product consulting services to UHG.

       These measures of profit (unjust enrichment) represent the maximum monetary relief, and

       hence the “no more than” statements, to be awarded under these claims because it

       allocates all of Syntel’s profits from providing TriZetto product consulting services.

       However, because of Syntel’s reputation, experience, expertise, pricing and assembled

       workforce, as well as the use of other non-accused assets in generating its TriZetto

       product consulting revenues and profits, Syntel’s profits attributable to the alleged

       wrongful acts under these claims would, in fact, be less than its total profits realized from

       providing its TriZetto product consulting services.

Count VII (Copyright Infringement):




                                                33
     Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 34 of 37




       •    No more than $10.3 million based on the profits (unjust enrichment) that Syntel
            realized in providing TriZetto product consulting services to same six clients
            discussed above;

       •    No more than $3.3 million based on the profits (unjust enrichment) that Syntel
            realized in providing TriZetto product consulting services to these same clients, but
            excluding CDPHP; and

       •    No more than $0.82 million based on the profits (unjust enrichment) that Syntel
            realized in providing TriZetto product consulting services to UHG.

       These measures of profit (unjust enrichment) represent the maximum monetary relief, and

       hence the “no more than” statements, to be awarded under this claim because it allocates

       all of Syntel’s profits from providing TriZetto product consulting services. With respect

       to TriZetto’s copyright infringement claim, the profits would be even less than those for

       the trade secret and confidential information misappropriation claims. This is so because

       Syntel’s TriZetto product consulting services, which are the basis for the Count III and

       IV profit numbers, are broader in scope than Syntel’s conduct giving rise to the copyright

       infringement claim and profits attributable thereto.

       9.      Syntel also seeks its costs and attorneys’ fees, as appropriate, under the Copyright

Act and the Defends Trade Secret Act, as well as any such other and further relief as the Court

deems appropriate.

       2.      Defendants/Counterclaim-Plaintiffs’ Damages Statement11

       Defendants seek at least $291,546,302 in damages, plus prejudgment interest of at least

$148,391,437 calculated at up to the statutory rate of 9% under New York law or prime under

Federal law, commencing on February 23, 2015. Defendants also seek reasonable costs, expenses,



11
  Defendants object to Plaintiffs’ disclosure of new expert damages calculations and damages
theories, reflected in Plaintiffs’ Trial Exhibit Nos. 1442-1446. Defendants also reserve the right
to update their damages calculations should updated financial information be exchanged.



                                                34
       Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 35 of 37




and attorneys’ fees.

          The damages sought by Defendants consist of the following components12:

Count I (Breach of Contract):
•     lost profits of $8,536,522 to $22,349,89813;

•     direct damages of $2,000,000 (breach-of-contract only);

•     punitive damages available at contract or law up to the amount that is reasonable and
      proportionate to the harm suffered by TriZetto.

Counts III and IV (Trade Secret and Confidential Information Misappropriation under New York
law and the DTSA):

•     unjust enrichment in the form of avoided development costs of $291,546,302;

•     actual losses of $8,536,522 to $22,349,89814;

•     a reasonable royalty of $145,773,151;

•     punitive damages in the amount of at least twice the amount of compensatory damages
      determined by the jury or up to the amount that is reasonable and proportionate to the harm
      suffered by TriZetto.

Count VII (Copyright Infringement):

•     disgorgement of Syntel’s profits on $30,298,115 in revenues;

•     actual losses of $59,268,569.

          With respect to Syntel’s claims, TriZetto denies that Syntel suffered any damages and

disputes Syntel’s calculation of damages.

O.        OTHER REQUESTED RELIEF



12
  As explained in the proposed jury instructions, not all the damages items listed below are
additive.
13
   These lost profits numbers include calculations based on revenue projections. Defendants’
reserve the right to update these numbers if and when Syntel provides updated financial data.
14
     See footnote above.



                                                     35
     Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 36 of 37




       1.      Plaintiffs/Counterclaim-Defendants’ Other Requested Relief

       Plaintiffs Syntel Mauritius and Syntel, Inc. reserve their right to seek from the Court other

requested relief in advance of, during, or at the conclusion of trial.

       2.      Defendants/Counterclaim-Plaintiffs’ Other Requested Relief

       Consistent with its First Amended Counterclaims (ECF No. 216), Defendants request that

this Court enjoin Syntel from misappropriating Defendants’ confidential information and trade

secrets, as well as infringing their copyrights, including by using such information or by making

any further sales of products, services, or programs that incorporate such information or were

created using such information. Defendants also request that they be awarded their costs,

expenses, and attorneys’ fees as appropriate, as well as any such other and further relief as the

Court deems appropriate.

P.     UNANIMOUS VERDICT

       The parties do not consent to less than a unanimous verdict.



Dated: September 24, 2020                              Jointly submitted,

By: /s/ Anne B. Sekel                                     By: /s/ Gianni Cutri
Todd C. Norbitz                                           Michael W. De Vries
Anne B. Sekel                                             Justin Singh
Robert S. Weisbein                                        Benjamin A. Herbert
Nicole M. Marschean                                       Andrew Morrill
Patrick J. Rodriguez                                      Gavin Moler
Foley & Lardner, LLP                                      KIRKLAND & ELLIS LLP
90 Park Avenue                                            555 S. Flower St.
New York, NY 10016                                        Los Angeles, CA 90071
(212) 682-7474                                            Tel: (213) 680-8400
tnorbitz@foley.com                                        Fax: (213) 680-8500
asekel@foley.com                                          Email: michael.devries@kirkland.com
rweisbein@foley.com                                               justin.singh@kirkland.com
nmarschean@foley.com                                              benjamin.herbert@kirkland.com
prodriguez@foley.com                                              drew.morrill@kirkland.com
                                                                  gavin.moler@kirkland.com
Norman C. Ankers


                                                  36
   Case 1:15-cv-00211-LGS-SDA Document 770 Filed 09/24/20 Page 37 of 37




Foley & Lardner LLP                               Gianni Cutri
500 Woodward Avenue, Suite 2700                   Adam M. Kaufmann
Detroit, MI 48226                                 Kyle Kantarek
(313) 234-7100                                    KIRKLAND & ELLIS LLP
nankers@foley.com                                 300 N. LaSalle
                                                  Chicago, IL 60654
Ryan C. Watkins                                   Tel: (312) 862-2000
Foley & Lardner LLP                               Fax: (312) 862-2200
1000 Louisiana Street, Suite 2000                 Email: gianni.cutri@kirkland.com
Houston, TX 77002                                        adam.kaufmann@kirkland.com
(713) 276-5003                                           kyle.kantarek@kirkland.com
rwatkins@foley.com                                       jake.rambeau@kirkland.com

Emily A. Beer                                     Leslie M. Schmidt
Foley & Lardner LLP                               Joshua L. Simmons
100 North Tampa Street, Suite 2700                KIRKLAND & ELLIS LLP
Tampa, FL 33602                                   601 Lexington Ave.
(813) 225-4102                                    New York, NY 10022
ebeer@foley.com                                   Tel: (212) 446-4800
                                                  Fax: (212) 446-4900
Attorneys for Plaintiffs and Counterclaim-        Email: leslie.schmidt@kirkland.com
Defendants Syntel Sterling Best Shores                   joshua.simmons@irkland.com
Mauritius and Syntel, Inc.
                                                  Attorneys for Defendants and
                                                  Counterclaim-Plaintiffs The Trizetto
                                                  Group, Inc. And Cognizant Technology
                                                  Solutions Corp.




                                             37
